


110 HR 795 IH: To authorize and request the President to award the Medal

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and currently
		  of Colleyville, Texas, for acts of valor on January 28, 1945, during the Battle
		  of the Bulge in World War II.
	
	
		1.Authorization and request for
			 award of Medal of Honor to James Megellas for acts of valor during Battle of
			 the Bulge
			(a)AuthorizationThe President is authorized and requested
			 to award the Medal of Honor under section 3741 of title 10, United States Code,
			 to James Megellas, formerly of Fond du Lac, Wisconsin, and currently of
			 Colleyville, Texas, for the acts of valor described in subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of James Megellas on January 28,
			 1945, in Herresbach, Belgium, during the Battle of the Bulge, during World War
			 II, when, as a first lieutenant in the 82d Airborne Division, he led a surprise
			 and devastating attack on a much larger advancing enemy force, killing and
			 capturing a large number and causing others to flee, single-handedly destroying
			 an attacking German Mark V tank with two hand-held grenades, and then leading
			 his men in clearing and seizing Herresbach.
			(c)Waiver of Time
			 LimitationsThe award under
			 subsection (a) may be made without regard to the time limitations specified in
			 section 3744(b) of title 10, United States Code, or any other time limitation
			 established by law or regulation with respect to the awarding of certain medals
			 to persons who served in the Army.
			
